Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            

                                                 ALLOWANCE
                                      EXAMINER'S AMENDMENT 
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provide by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

   The application has been amended as follows:
      - Replace claim 1 in its entirety with the following:
        -- 1.    (Currently Amended) a latent heat storage building element comprising: a cell array plate material including a plurality of cells that late a latent heat storage material including two or more components, one of the two or more components having magnetism and being dispersed in the latent heat storage material; an operation unit operable by a user; and an uneven distribution unit including a magnetic material configured to be switched between a first state and a second state, the first state being a state in which the magnetic material is relatively close to the latent heat storage material, and in which the magnetic material dispersed in the latent heat storage material is unevenly distributed in the latent heat storage material, the second state being a state in which the magnetic material is relatively far from the latent heat 

      - Replace claim 3 in its entirety with the following:
       -- 3.  (Currently Amended)  The latent heat storage building element according to claim 1, wherein the operation unit includes a cord member that operates in response to the operation by the user, and the magnetic material 

     - Replace claim 6 in its entirety with the following:
        -- 6.    (Currently Amended) The latent heat storage building element according to claim 1, wherein , the uneven distribution unit includes a first membrane member that is provided at a position biased in a height direction in a cell in the plurality of cells and separates inside of the cell into a first small space and a first main space, and the first membrane member includes either a member having a different permeation speed of a specific ion from a permeation speed of another ion, or a member having a different permeation speed of an ion from a permeation speed of water, and unevenly distributes the magnetic material dispersed in the latent heat storage material when the cell array plate material is half rotated in the vertical direction. --  

2.     Claims 1 and 3-9 are allowable while 2 and 10 are cancelled. 
3.     The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of an uneven distribution unit including a magnetic material configured to be switched between a first state and a second state, the first state being a state in which the magnetic material is relatively close to the latent heat storage material, and in which the magnetic component dispersed in the latent heat storage material is unevenly distributed in the latent heat storage material, the second state being a state in which the magnetic material is relatively far from the latent heat storage material, wherein the uneven distribution unit is configured to be switched between the first and second states when an operation is performed on the operation unit, the operation causing the cell array plate material to perform at least a half rotation in a vertical direction.  
4.     Closest prior art: Frank (WO 2011/012685) discloses a latent heat storage building element (refer to pars. 11 and 7), comprising: a latent heat storage material (heat storage medium 4, such as PCM, Phase Change Materials; par. 25) including a component (magnetizable particles 12; par. 29) that has magnetism and is dispersed (magnetic field lines that are formed and thus a huge increase in the metallic surface; par. 30); and a magnetic material (electromagnetic device 13; par. 30) that can be switched between a state in which a magnetic force acts on (during attachment time; par. 17) the latent heat storage material (4) and a state in which the magnetic force substantially does not act thereon (during periodically scraped off time; par. 17), wherein the component (12) is adsorbed to the magnetic material (13) side in the state .
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/M.T/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763